DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 1/28/2022 having amendments to the claims and arguments related to the previous rejection. The reply has been entered and considered.

Response to Arguments
Applicant argues the amended title is indicative of the invention. The examiner agrees and withdraws the objection to the specification.
Applicant argues issues leading to the claim objections have been corrected. The examiner agrees and withdraws the objection to the claims.
Applicant argues deficiencies leading to the rejection of certain claims under 35 USC § 112 (b) have been corrected. The examiner is persuaded and withdraws the 112 (b) rejection.
The rejection of claims 4, 6, 13 and 15 under 35 USC § 112 (d) is moot since applicant has cancelled the claims. The examiner withdraws the 35 USC § 112 (d) rejection.
Applicant argues amendments place the claims in a condition for allowance. Regarding this assertion, please see the Examiner’s amendment section and Reasons for Allowance below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows:

10. (amended) A material tester comprising computer that processes a signal detected by a force detector in a material test in which a test force is applied to a test subject by driving a load mechanism, wherein the computer comprises a processor configured to:
acquire one period of a waveform of a natural vibration of a tester main body from a reciprocal of a frequency of the natural vibration of the tester main body superimposed on test data,
wherein the frequency of the natural vibration of the tester main body is acquired using test data from a time interval occurring after a vibration according to an impact of breakage of a test piece appears in the test data;
acquire a maximum amplitude value and a minimum amplitude value of the natural vibration of the tester main body superimposed on test data occurring while the test force is applied to the test subject 
wherein the maximum amplitude value and the minimum amplitude value are acquired in a time interval equivalent to one period of the waveform of the natural vibration of the tester main body acquired by the processor; and
determine an amplitude of the natural vibration of the tester main body on a basis of a difference between the maximum amplitude value and the minimum amplitude value.

acquire one period of a waveform of a natural vibration of a tester main body from a reciprocal of a frequency of the natural vibration of the tester main body superimposed on test data,
wherein the tester main body comprises a lower chuck connected to the tester main body, the frequency of the natural vibration of the tester main body is acquired by hitting the lower chuck connected to the force detector and detecting a vibration frequency of the tester main body in a state in which the material test is not executed;
acquire a maximum amplitude value and a minimum amplitude value of the natural vibration of the tester main body superimposed on test data occurring while the test force is applied to the test subject based on the signal detected by the force detector;
wherein the maximum amplitude value and the minimum amplitude value are acquired in a time interval equivalent to one period of the waveform of the natural vibration of the tester main body acquired by the processor; and
determine an amplitude of the natural vibration of the tester main body on a basis of a difference between the maximum amplitude value and the minimum amplitude value. 


Allowable Subject Matter
Claims 1, 3, 7, 9, 10, 12, 16, and 18 - 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
the frequency of the natural vibration of the tester main body is acquired using test data from a time interval occurring after a vibration according to an impact of breakage of a test piece appears in the test data and a maximum value/minimum value calculating process of acquiring a maximum amplitude value and a minimum amplitude value of the natural vibration of the tester main body superimposed on the test data occurring while the test force is applied to the test subject, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding independent claim 10, although Nakajo discloses a tester for obtaining minimum, maximum and amplitude of a load vibration caused by a ringing tester based on a signal derived from a load cell configured to determine minimum and maximum values of a load vibration and calculate an amplitude of the load vibrations as the difference between the minimum and maximum value in the last oscillation cycle; Nakajo does not disclose applicant’s tester configured to use test data collected after the breakage of a test piece to determine the the frequency of the natural vibration of the tester main body using test data from a time interval occurring after a vibration according to an impact of breakage of a test piece appears in the test data and acquire a maximum amplitude value and a minimum amplitude value of the natural vibration of the tester main body superimposed on test data occurring while the test force is applied to the test subject, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding independent claim 19, although Nakajo and Yusuf teach a method of obtaining minimum, maximum and amplitude of a load vibration caused by ringing tester based on a signal derived from a load cell including causing a vibration of a test article by hitting the test article with an impact hammer, determining minimum and maximum values of a load vibration and calculating an amplitude of the load vibrations as the difference between the minimum and maximum value in the last oscillation cycle; Nakajo and Yusuf do not teach applicant’s method using test data collected by hitting a lower chuck of the tester when a test is not executed to acquire a frequency of the natural vibration of the tester and using test data collected while the test force is applied to the test piece to determine the minimum and maximum amplitude values. Furthermore, no other prior art can be found to motivate or teach applicant’s method including the frequency of the natural vibration of the tester main body is acquired by hitting the lower chuck connected to the force detector and detecting a vibration frequency of the tester main body in a state in which the material test is not executed and a maximum value/minimum value calculating process of acquiring a maximum amplitude value and a minimum amplitude value of the natural vibration of the tester main body superimposed on the test data occurring while the test force is applied to the test subject, in combination with the remaining limitations of the claim.

Regarding independent claim 20, although Nakajo and Yusuf teach a tester for obtaining minimum, maximum and amplitude of a load vibration caused by a ringing tester based on a signal derived from a load cell configured to cause a vibration of a test article by hitting the test article with an impact hammer, determine minimum and maximum values of a load vibration and calculate an amplitude of the load vibrations as the difference between the minimum and maximum value in the last oscillation cycle; Nakajo and Yusuf do not teach applicant’s tester configured to use test data collected by hitting a lower chuck of the tester when a test is not executed to acquire a frequency of the natural vibration of the tester and to use test data collected while the test force is applied to the test piece to determine the minimum and maximum amplitude values. Furthermore, no other prior art can be found to motivate or teach applicant’s tester configured to acquire the frequency of the natural vibration of the tester main body by hitting the lower chuck connected to the force detector and detecting a vibration frequency of the tester main body in a state in which the material test is not executed and acquire a maximum amplitude value and a minimum amplitude value of the natural vibration of the tester main body superimposed on the test data occurring while the test force is applied to the test subject, in combination with the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.



/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/Eric S. McCall/Primary Examiner, Art Unit 2856